DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-14, 21 and 22 is because the cited prior art does not teach a system for process monitoring that includes a data storage structured to store collected data from the plurality of input channels, the collected data being moved among a plurality of storage locations over a corresponding plurality of intervals, each of the plurality of storage locations being selected based on at least one of a cost of storage, a data protocol, a storage medium, a security plan, or a data priority; wherein each of the plurality of storage locations, subsequent to a first of the plurality of storage locations, is further selected based on the detected process condition associated with the production environment.  The primary reason for the allowance of claims 15-17, 23 and 24 is because the cited prior art does not teach a computer-implemented method for process monitoring that includes moving the collected data among a plurality of storage locations over a corresponding plurality of intervals, each of the plurality of storage locations being selected based on at least one of a cost of storage, a data protocol, a storage medium, a security plan, or a data priority; wherein the at least one of the cost of storage, the data protocol, the storage medium, the security plan, or the data priority is adjusted based on the detected process condition associated with the production environment.  The primary reason for the allowance of claims 18-20 and 25 is because the cited prior art does not teach an apparatus for process monitoring that includes the collected data being stored using a plurality of data resolution values over a corresponding plurality of intervals, each of the plurality of data resolution values being selected based on at least one of a sampling rate, a storage type, a storage location, sensor limitations, network limitations, one or more available sensor communication devices, a cost of data storage, a cost of data transmission, a data protocol, a storage medium, a security plan, or a data priority; wherein each of the plurality of data resolution values, subsequent to a first of the plurality of data resolution values, is further selected based on the detected process condition associated with the production environment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL L BARBEE/Primary Examiner, Art Unit 2864